DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because “flow pathing” (p. 20, ll. 1-2) should be amended to read   - - flow path - -.
Claim 19 is objected to because “flow dampener connected” (l. 3) should be amended to read   - - flow dampener is connected - -   to improve readability.
Claim 20 is objected to because “provided the pump” (l. 3) is unclear and should be amended to clarify whether the flow path is provided by, to, or from the pump. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4, 8, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munakata et al. (US 8,366,421 B2).
Regarding claim 1, Munakata et al., herein Munakata, discloses a flow dampener (fig. 4) comprising: two sections (upper and lower sections that each include diaphragms 80a and 80b, respectively), each section comprising: a body shell (40, 30) having an interior surface and an elongate groove formed on the interior surface (damper cover 40 has an interior surface and at least at outer convex curved part 40B is a groove formed on its interior surface and damper holder 30 has at least a cylindrical elongate groove formed at a lower portion on its interior surface; fig. 4); and a flexible membrane (80a, 80b) sealed to the interior surface of the body shell (40, 30) and covering the elongate groove (diaphragms 80a and 80b are sealed to the interior surface of damper cover 40 and damper holder 30 and cover the elongate groove in each; fig. 4), the flexible membrane (80a, 80b) cooperating with the elongate groove (40B, cylindrical groove) to form an elongate flow path (diaphragms 80a and 80b cooperate with convex curved part 40B of damper cover 40 and the cylindrical groove of damper holder 30 to form upper and lower elongate flow paths), the elongate flow path having two ends (upper and lower elongate flow paths have at least one end at opening 10A and another end at opening 10B; fig. 4), wherein flexibility of the membrane (80a, 80b) dampens vibration in a flow of fluid through the elongate flow path (c. 9, ll. 5-48); two external flow ports (10A, 10B), one external flow port to one end of the elongate flow path in each section (opening 10B is disposed at one end of upper and lower elongate flow paths; c. 11, l. 59 c. 12, l. 1); and a through flow port (10R) providing a flow path between the other ends of the elongate flow paths (opening 10R is a flow path between other ends of upper and lower elongate flow paths; fig. 4).
Regarding claims 2, 4, 8, 11, Munakata discloses wherein the body shells (40, 30) of the two sections are fastened to each other (c. 11, ll. 19-25); wherein the body shells (40, 30) of at least one section is made from a material selected from a group consisting of: a thermoplastic material, thermoset material, and metal (damper cover 40 is made of steel; c. 10, l. 42); wherein flow paths through the two external flow ports (10A, 10B) are collinear (flow paths through openings 10A and 10B are collinear; figs. 1 and 10); wherein the flow dampener (fig. 4) is disposable (the flow dampener may be thrown away and is therefore, disposable).
Regarding claim 12, Munakata discloses a flow dampener (fig. 4) comprising: a body shell (40) having an interior surface and an elongate groove (40B) formed on the interior surface (damper cover 40 has an interior surface and at least at outer convex curved part 40B is a groove formed on its interior surface; fig. 4); a flexible membrane (80a) sealed to the interior surface of the body shell (40) and covering the elongate groove (diaphragm 80a is sealed to the interior surface of damper cover 40 and covers convex curved part 40B; fig. 4), the flexible membrane (80a) cooperating with the elongate groove (40B) to form an elongate flow path (c. 11, l. 59 - c. 12, l. 1), wherein flexibility of the membrane (80a) dampens pulsation in a flow of fluid through the elongate flow path (. 9, ll. 5-48); and two flow ports (10A, 10B) to the elongate flow path, each of the two flow ports connected to one end of the elongate flow path (openings 10A and 10B are connected to an end of an upper elongate flow path; figs. 4 and 10).
Regarding claims 13 and 15, Munakata discloses wherein the two flow ports (10A, 10B) are mounted on opposite sides of the flow dampener (openings 10A and 10B are mounted on opposite sides of a center portion of the flow dampener; fig. 4); wherein the body shell (40) serves as an outer cover for the flow dampener (c. 10, ll. 13-13 and fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munakata et al. (US 8,366,421 B2) in view of Shackleton et al. (US 2020/0159112 A1).
Regarding claims 5, 7, and 16, Munakata discloses the invention as set forth above with regard to claims 1 and 12.
Munakata is silent on the flexible membrane being made of plastic.
Shackleton et al., herein Shackleton, teaches a flow dampener (200) with a flexible membrane (204) is made from a material selected from a group consisting of: thermoplastic polyurethane, thermoplastic elastomers, polyvinyl chloride, polytetrafluoroethylene (PTFE), modified PTFE, perfluoroalkoxy alkanes (PFA), and silicone (diaphragm 204 may be made from PFA, PTFE, polyethylene, or polypropylene; ¶ [0068]); wherein the flexible membrane (204) has a thickness in a range from 0.5 mm to 6 mm (diaphragm 204 may be 500 μm, or 0.5 mm thick; ¶ [0069]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Munakata with the flexible member of Shackleton to provide a pulsation dampener that can dampen pulsations for a long period of time (Shackleton, ¶ [0006]). Further, it would have been obvious to 
 Regarding claims 6 and 17, Munakata discloses the invention as set forth above.
Munakata is silent on the body shell being made of plastic and the flexible membrane being over-molded onto the body shell.
Shackleton teaches a flow dampener with a body shell (202a) made of plastic (¶ [0040]). Furthermore, it is well known in the art of manufacturing that two plastic components may be over-molded together to provide a single plastic unit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Munakata with the plastic shell of Shackleton that is over-molded with the flexible membrane of Shackleton to provide a single plastic unit having reduced vibration as compared with separate components.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Exler et al. (US 2020/0141396 A1) in view of Munakata et al. (US 8,366,421 B2).
Regarding claims 18, 19, and 20, Exler et al., herein Exler, discloses a flow system comprising: a Coriolis flow sensor (11) configured to measure one or more flow characteristics of a fluid flowing through a flow path provided by the Coriolis flow sensor (¶ [0043]); and a flow dampener (9) comprising: an outlet flow port connected to the flow path provided by the Coriolis flow sensor (pulsation dampener 9 has an outlet flow port connected to the flow path of Coriolis sensor 11; ¶ [0041]); further comprising: a pump (7), wherein an inlet flow port of the flow dampener (9) connected to a flow path provided by the pump (an inlet flow port of pulsation dampener 9 is connected to a flow path provided by pump 7; ¶ [0041]).
Exler is silent on the particular structure of the flow dampener.
Munakata teaches a flow dampener (fig. 4) comprising: a body shell (40) having an interior surface and an elongate groove (40B) formed on the interior surface (damper cover 40 has an interior surface and at least at outer convex curved part 40B is a groove formed on its interior surface; fig. 4); a flexible membrane (80a) sealed to the interior surface of the body shell (40) and covering the elongate groove (diaphragm 80a is sealed to the interior surface of damper cover 40 and covers convex curved part 40B; fig. 4), the flexible membrane (80a) cooperating with the elongate groove (40B) to form an elongate flow path (c. 11, l. 59 - c. 12, l. 1), the elongate flow path having a first end and a second end (elongate flow path has at least first and second ends at openings 10A and 10B; fig. 4), wherein flexibility of the membrane (80a) dampens pulsation in a flow of fluid through the elongate flow path (. 9, ll. 5-48); an inlet flow port (12A) connected to the first end of the elongated flow path (intake 12A is connected to a first end of the elongated flow path at opening 10B; fig. 1) and an outlet flow port (12B) connected to the second end (10A) of the elongated flow path (outlet 12B is connected to a second end of the elongated flow path at opening 10A; figs. 1 and 10); a second flow dampener (80b) comprising an outlet flow port (diaphragm 80b includes an outlet flow port and a right end).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Exler with the flow dampener of Munakata to provide a lightweight structure for preventing inaccurate flow meter measurements due to fluid pulsations (Munakata, c. 1, ll. 58-61). In modifying the apparatus of Exler with that of Munakata a second flow dampener (80b) of Munakata would be connected to the flow path provided by the pump (7) of Exler.
Regarding claim 21, Exler in view of Munakata disclose the invention as set forth above with regard to claim 18.
Exler in view of Munakata are silent on the measured flow rate.
However, it is well known in the art of measuring and testing devices that flow sensors may be used to measure a variety of flow rates, such as those in a range from 0.05-5 g/min.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Exler in view of Munakata to measure a desired flow rate, such as one in the range of 0.05-5 g/min, to be commensurate with the target flow sensor application and fluid to be measured.

Allowable Subject Matter
Claims 3, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein each of the two external flow ports comprises a hole through the body shell of one section, and the through flow port comprises a hole through the flexible membrane of each section” in combination with the remaining claim elements as recited in claim 3.
The prior art does not disclose or suggest “wherein the elongate flow paths in the two sections are counter-rotational” in combination with the remaining claim elements as recited in claim 9. 
The prior art does not disclose or suggest “wherein the flexible membrane of one of the two sections is softer than the flexible membrane of the other section” in combination with the remaining claim elements as recited in claim 10. 
The prior art does not disclose or suggest “wherein one of the flow ports comprises a hole through the body shell, and the other flow port comprises a hole through the flexible membrane” in combination with the remaining claim elements as recited in claim 14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852